DETAILED ACTION
	Claims 2-21 are presented on 12/17/2020 for examination on merits.  Claims 2 and 16 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,728,278 B2 (hereinafter “USPAT 278”) in view of LeVasseur (US 20160323243 A1; hereinafter “LeVas”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim a subject matter of preventing malware in a message from reaching the recipient device or being processed by the recipient device (i.e., the second device in the claim).

Regarding claim 2, USPAT 278 anticipates a method comprising: 
USPAT 278, CLM. 1: identifying, by detection logic in a first device, a message intended for a second device; ); 
determining, by the detection logic, whether the one or more messages include malware (USPAT 278, CLM. 1: determining, by the detection logic, … whether to detect whether the message includes malware); 
based on a determination that the one or more messages include malware, providing data to the security client of the second device indicating that the one or more messages include malware (USPAT 278, CLM. 1: based on detection that the message include malware, providing data to the second device indicating that the message includes malware); 
transmitting, by the detection logic, information related to the malware to a third device (USPAT 278, CLM. 10: [transmitting] a processing capability or a security sensitivity of the first device … for the determining of malware); and 
preventing the one or more messages including malware from being processed by the second device (USPAT 278, CLM. 1: preventing the message including malware from being processed by the second device).
However, USPAT 278 does not explicitly disclose the security client of the second device and the secure communications channel between the detection logic of the first device and the security client of the second device. This aspect of the claim is identified as a further difference.
In a related art, LaVas teaches:
In a related art, LeVas teaches: 
the second device comprising a security client (LaVas, par. 0041: a third party security client that specializes in, for example, virus scanning detection)
establishing, by the detection logic, a secure communication channel between the detection logic of the first device and the security client of the second device (LeVas par. 0024-
LaVas is analogous art in a similar field of endeavor in improving the security of e-mail communications.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify USPAT 278 by LaVas to include a security client of the second device and the secure communications channel between the detection logic of the first device and the security client of the second device. For this combination, the motivation would have been to improve the level of security with recipient device that employs a security client for malware detection.
Independent claim 16 is rejected for the same reason as claim 2, because claim 16 recite the same limitations as claim 1.
Regarding dependent claims 3-15 and 17-21 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10,257,223 B2 (hereinafter “USPAT 223”) in view of LeVasseur (US 20160323243 A1; or “LeVas”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim a subject matter of preventing malware in a message from reaching the recipient device or being processed by the recipient device (i.e., the second device in the claim).
Independent claims 2 and 16 are rejected for the same rational as discussed above.
Regarding dependent claims 3-15 and 17-21 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2 and 16 each recite multiple instances of “malware” in the respective claims, causing indefiniteness or lack of antecedent basis for this limitation in the claims.  For example, in claim 1, a second instance of “malware” is recited without referring to the first instance of “malware” that is introduced in the determining step of the claim. 
Claims 1 recites the limitation “the malware" in the transmitting step.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6,-8, and 16-17 each recites the limitation “malware" or “the malware" without sufficient antecedent basis for this limitation in the claim.

Claims 3-15 and 17-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 2 and 16, respectively.

Allowable Subject Matter
Claims 2-21 are allowable over prior art for the following reasons:
Independent claims 2 and 16 each repeat a substantial portion of the allowable subject matter of the parent cases Serial No. 16/281,963 (filed 02/21/2019, now U.S. Patent #10728278) and 14/976,441 (filed 12/21/2015, now U.S. Patent #10257223).  The combination of the features for “establishing, by the detection logic, a secure communication channel between the detection logic of the first device and the security client of the second device; 
determining, by the detection logic, whether the one or more messages include malware; 
based on a determination that the one or more messages include malware, providing data to the security client of the second device indicating that the one or more messages include malware; transmitting, by the detection logic, information related to the malware to a third device, when considered in combination with the other limitations in the claims 2 and 16, respectively, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/09/2022